U NITED S TATES N AVY –M ARINE C ORPS
             C OURT OF C RIMINAL A PPEALS
                         _________________________

                             No. 201700321
                         _________________________

                 UNITED STATES OF AMERICA
                                  Appellee
                                     v.
                      COREY E. MUSGRAVES
              Private First Class (E-2), U.S. Marine Corps
                               Appellant
                        _________________________
 Appeal from the United States Navy-Marine Corps Trial Judiciary

   Military Judge: Lieutenant Colonel Mark D. Sameit, USMC.
  Convening Authority: Commanding Officer, Headquarters and
Support Battalion, Marine Corps Installations -West, Marine Corps
                   Base, Camp Pendleton, CA.
Staff Judge Advocate’s Recommendation: Lieutenant Colonel Todd
                          Enge, USMC.
     For Appellant: Captain Matthew A. Blackwood, USMCR.
               For Appellee: Brian K. Keller, Esq.
                     _________________________

                        Decided 8 February 2018
                        _________________________

   Before H UTCHISON , S AYEGH , and S TEPHENS , Appellate Military
                                Judges
                      _________________________

   After careful consideration of the record, submitted without assignment of
error, we affirm the findings and sentence as approved by the convening
authority. Art. 66(c), Uniform Code of Military Justice, 10 U.S.C. § 866(c).
The supplemental court-martial order will reflect that after arraignment
Specification 1 under the Charge was modified to reflect an inception date for
the unauthorized absence of 21 July 2015 and that the appellant was found
              United States v. Musgraves, No. 201700321


guilty of an unauthorized absence commencing on 21 July 2015 and
terminating on 25 August 2015.


                           For the Court



                           R.H. TROIDL
                           Clerk of Court




                                 2